Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 13, 2014

                                      No. 04-13-00904-CV

               IN THE INTEREST OF R.L.R.R., M.C.M., J.D.S. AND G.Z.S.,

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-00325
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The clerk’s record has been filed. However, the reporter’s record, which was due
January 6, 2013, has not yet been filed. Mr. David R. Zarate is the court reporter responsible for
preparing, certifying, and filing the reporter’s record in this appeal.

        Texas Rule of Appellate Procedure 35.1(b) requires a court reporter to file a reporter’s
record in an accelerated appeal within ten days. TEX. R. APP. P. 35.1(b). Further, with regard to
parental termination accelerated appeals, Rule 28.4(b)(2) states that while we may grant the court
reporter an extension of time, “the extension or extensions granted must not exceed 30 days
cumulatively, absent extraordinary circumstances.” TEX. R. APP. P. 28.4(b)(2).

        Accordingly, Mr. Zarate is hereby ORDERED to file the reporter’s record in this appeal
no later than January 20, 2014.




                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of January, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court